                  Case 2:20-cv-01468 Document 1 Filed 10/02/20 Page 1 of 10



 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
     STANLEY PACE, an individual,                         Case No. 2:20-cv-01468
10
                  Plaintiff,                              COMPLAINT
11

12         v.                                             JURY DEMAND

13   NORMANI GMBH, a German Limited
     Liability Company; NORMANI LOGISTIK
14   GMBH, a German Limited Liability
     Company; and NORMAN SCHNELLER, an
15   individual,
16
                  Defendants.
17

18

19         Plaintiff Stanley Pace alleges for his complaint against Defendants Normani GmbH,
20   Normani Logistik GmbH, and Norman Schneller, on personal knowledge as to his own activities
21   and on information and belief as to the activities of others, as follows:
22                                       Nature of the Controversy
23         1.     This is an action for reverse domain name hijacking under 15 U.S.C. § 1114(2)(D)(v)
24   and a declaratory judgment under 28 U.S.C. § 2201 that Plaintiff Pace’s registration and use of
25   the internet domain name normani.com (the “Domain Name”) does not violate any of the
26   defendant’s rights under the Anticybersquatting Consumer Protection Act (“ACPA”), 15
27   U.S.C. § 1125(d), or otherwise under the Lanham Act, 15 U.S.C. § 1051 et seq.
28         2.     The Domain Name has been suspended by registrar Epik.com and is at immediate
                                                                                 2101 Fourth Avenue, Suite 1500
     COMPLAINT —1
                                                   Newman Du Wors LLP              Seattle, Washington 98121
     [Case No. 2:20-CV-01468]
                                                                                         (206) 274-2800
                  Case 2:20-cv-01468 Document 1 Filed 10/02/20 Page 2 of 10



 1   risk of being transferred away from Pace by the actions of Defendants, who claims trademark

 2   rights to the Domain Name.

 3                                                   Parties

 4         3.     Plaintiff Pace is an individual residing in Flower Mound, Texas.

 5         4.     Defendants Normani GmbH is a German Limited Liability Company with a principal

 6   place of business in Kaufungen, Germany.

 7         5.     Defendant Normani Logistik GmbH is a German Limited Liability Company with a

 8   principal place of business in Kaufungen, Germany.

 9         6.     Defendant Norman Schneller is an individual and resident of Germany. He is the

10   CEO of both Normani GmbH and Normani Logistik GmbH.

11                                         Jurisdiction and Venue

12         7.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331

13   because the causes of action arise under federal law, specifically reverse domain-name hijacking

14   under 15 U.S.C. § 1114(2)(D)(v) and a declaratory judgment under 28 U.S.C. § 2201.

15         8.     This Court has personal jurisdiction over Defendants because they consented to

16   jurisdiction in this court by filing a complaint with the World Intellectual Property Organization

17   (WIPO), which contains consent to jurisdiction of the district in which the domain name

18   registrar’s primary offices are located. The domain name registrar for the Domain Name is Epik.

19   And Epik.com’s headquarters are located in Sammamish, Washington.

20         9.     This Court is the proper venue because Epik—the registrar for the Domain Name—

21   has its primary office in Sammamish, Washington and, under 28 U.S.C. § 1391(b)(1) and (c),

22   because Defendants are deemed residents of this district for venue purposes, as well as under

23   subsection (b)(2) because a substantial part of the events giving rise to the claims alleged in this

24   Complaint occurred in this judicial district.

25

26

27

28
                                                                              2101 Fourth Avenue, Suite 1500
     COMPLAINT —2
                                                     Newman Du Wors LLP         Seattle, Washington 98121
     [Case No. 2:20-CV-01468]
                                                                                      (206) 274-2800
                  Case 2:20-cv-01468 Document 1 Filed 10/02/20 Page 3 of 10



 1                                          Factual Background

 2         10.    This case involves “reverse domain name hijacking,” which occurs when an

 3   individual or an entity alleges that it is the owner of a trademark and asserts spurious claims of

 4   trademark infringement and trademark dilution against the owner of a domain name which is

 5   similar or identical to the registered trademark.

 6         11.    Pace is in the business of registering domain names and has accumulated over 60,000

 7   words and phrases. Pace selects domain names that he believes are generic and clever or

 8   marketable, such as the personal name “Normani.” Pace rarely sells these domain names and

 9   primarily offers them for lease.

10         12.    Pace originally purchased the Domain Name—normani.com—on or about August

11   27, 2013.

12         13.    Pace never tried to sell the domain name.

13         14.    Defendants sell clothing and clothing accessories via a German-language website.

14         15.    Defendants own German trademark registrations for the word mark “Normani” and

15   stylized depictions of that name.

16         16.    None of the defendants own any United States trademark registrations, nor do any of

17   them have any United States trademark rights to the name “Normani.”

18         17.    “Normani” is primarily merely a surname.

19         18.    The term “Normani” is also a female first name, recently brought to prominence by

20   the singer Normani Kordei Hamilton.

21         19.    The United States Patent and Trademark Office reflects that the word mark

22   “Normani” is owned by Normani Hamilton, who is unrelated to any of the defendants.

23         20.    The term “Normani” is descriptive of a person.

24         21.    Upon information and belief, Defendants have not advertised in the United States.

25         22.    United States consumers have no association of the word “Normani” with

26   Defendants or their business selling clothes in Germany.

27         23.    Defendants have not made sales to the United States.

28         24.    There has been no unsolicited media coverage of any of the defendants or their
                                                                              2101 Fourth Avenue, Suite 1500
     COMPLAINT —3
                                                   Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01468]
                                                                                      (206) 274-2800
                  Case 2:20-cv-01468 Document 1 Filed 10/02/20 Page 4 of 10



 1   business in the United States.

 2         25.    Other businesses use the term “Normani” to sell clothing, including the website

 3   <hypebeast.com/tags/normani>, which advertises itself as the “the leading online destination for

 4   men's contemporary fashion and streetwear” and uses the term “Normani” to refer to editorial

 5   content about Normani Hamilton.

 6         26.    Pace did not copy the term “Normani” from Defendants.

 7         27.    Defendants have not established secondary meaning for the term “Normani.”

 8         28.    Pace previously “parked” the Domain Name with Above.com. A parked domain

 9   name features advertisements and links based on internet searches for the domain name. Pace’s

10   parked web site at normani.com featured links to a variety of services, including hotels,

11   agrotourism, travel, and shoes. No website associated with the Domain Name ever made

12   reference to Defendants or their trademarks at any time.

13         29.    On September 9, 2020, Defendants filed a complaint with the World Intellectual

14   Property Organization (WIPO), thereby initiating an arbitration proceeding against Pace in

15   accordance with the Uniform Domain Name Dispute Resolution Policy (“UDRP”). The UDRP

16   establishes a process for contesting domain name registrations using a system of private

17   arbitrators that runs parallel to the Anticybersquatting Consumer Protection Act’s declaratory-

18   judgment provisions.

19         30.    WIPO accepted the UDRP complaint and the registrar of the Domain Name locked

20   it.

21         31.    Pace’s use of the Domain Name has not traded upon any goodwill or reputation

22   enjoyed by Defendants as it relates to the products or services that Defendants offer, nor is there

23   any possibility of confusion between Pace’s use the Domain Name and the products offered by

24   Defendants to the general public.

25         32.    Pace’s use of the Domain Name as his chosen domain name is a fair or otherwise

26   lawful use of the term.

27         33.    At no time did Pace trade upon or use Defendants’ German trademarks for his

28   business or use of the Domain Name or any other domain name.
                                                                             2101 Fourth Avenue, Suite 1500
     COMPLAINT —4
                                                  Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01468]
                                                                                     (206) 274-2800
                   Case 2:20-cv-01468 Document 1 Filed 10/02/20 Page 5 of 10



 1           34.   At no time did Pace register or use the Domain Name in bad faith as defined by 15

 2   U.S.C. §1125.

 3           35.   Because of Defendants’ actions, Pace faces losing valuable rights in the Domain

 4   Name.

 5           36.   Due to the impending UDRP complaint, Pace is now forced to bring this action to

 6   protect his rights in the Domain Name. Pace has had to retain counsel and to incur substantial

 7   fees and costs to bring this suit.

 8           37.   Because the Domain Name has been suspended, this Court has jurisdiction under 15

 9   U.S.C. §1114(2)(D)(v) to determine whether Pace’s registration and use of the Domain Name is

10   unlawful under the ACPA and the Lanham Act.

11           38.   Based on the facts set forth herein, an actual controversy has arisen and now exists

12   between Pace and Defendants about whether or not Pace’s use of the Domain Name infringes

13   Defendants’ trademarks and/or constitutes trademark dilution and/or can serve as the basis for

14   any relief under any Federal or state law.

15           39.   Pace has never sold, transferred, or trafficked in the Domain Name.

16           40.   At all times, Pace utilized the Domain Name in a bona fide manner for bona fide

17   purposes, as it has consistently been “parked” at Above.com, a recognized company that parks

18   domain names. Through Above.com, the Domain Name’s website has displayed links to various

19   other web sites not owned by Pace. None of these third-party web sites refer to or use in any

20   manner Defendants’ trademark.

21           41.   Pace has never had any intent to divert consumers from Defendants’ online location

22   to a site accessible under the Domain Name that could harm the goodwill represented by the

23   mark.

24           42.   Pace’s use of the Domain Name is a fair or otherwise lawful use of the term

25   “normani.”

26           43.   Because of Defendants’ actions and his claims of trademark infringement and

27   dilution, Pace faces losing valuable rights in the Domain Name.

28
                                                                              2101 Fourth Avenue, Suite 1500
     COMPLAINT —5
                                                   Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01468]
                                                                                      (206) 274-2800
                   Case 2:20-cv-01468 Document 1 Filed 10/02/20 Page 6 of 10


                                       First Cause of Action
 1                              Declaratory Relief – 28 U.S.C. § 2201
 2        No Violation of Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d)

 3         44.    Pace re-alleges and incorporates by reference the preceding paragraphs as though

 4   fully set forth herein.

 5         45.    An actual controversy exists about whether Pace should be entitled to the the

 6   Domain Name—normani.com—under the Anticybersquatting Consumer Protection Act

 7   (ACPA).

 8         46.    The ACPA provides a cause of action for a registrant whose domain name has been

 9   suspended, disabled, or transferred under which the registrant may sue for a declaration that the

10   registrant is not in violation of the ACPA and for injunctive relief, including the reactivation of

11   the domain name.

12         47.    Under 15 U.S.C. §1114(2)(D)(v), a registrant who is threatened with the loss of his

13   domain name under the UDRP has a cause of action to seek an injunction returning the domain

14   name if the registrant can show that the registrant is in compliance with the ACPA.

15         48.    Pace did not register the Domain Name with the bad-faith intent to profit from the

16   goodwill of Defendants’ trademark, as “bad faith” is defined in the ACPA.

17         49.    Pace is entitled to have the unencumbered use of the Domain Name, to have the

18   Domain Name without any encumbrances, and to have all suspensions or transfers of the Domain

19   Name terminated and prohibited.

20         50.    Pace’s good-faith purchase and use of the Domain Name was or should have been

21   known to Defendants, yet Defendants did not take any action to acquire the Domain Name until

22   seven years after Pace acquired it.

23         51.    As a direct and proximate result of Defendants’ UDRP complaint to WIPO, Pace has

24   been and will continue to be damaged through his inability to fully use the Domain Name.

25         52.    Unless this Court issues a declaratory judgment that Pace is entitled to maintain

26   registration of the Domain Name, the dispute between Pace and Defendants will remain

27   unresolved and the risk will remain that the Domain Name will be transferred from Pace to

28   Defendants.
                                                                              2101 Fourth Avenue, Suite 1500
     COMPLAINT —6
                                                   Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01468]
                                                                                      (206) 274-2800
                   Case 2:20-cv-01468 Document 1 Filed 10/02/20 Page 7 of 10



 1           53.   Pace has no adequate remedy at law.

 2           54.   Defendants’ acts in trying to steal the Domain Name through a UDRP proceeding

 3   make this an exceptional case under 15 U.S.C. §1117(a) and Pace is thus entitled to an award of

 4   attorney’s fees and costs.

 5

 6                                         Second Cause of Action
                                    Declaratory Relief – 28 U.S.C. § 2201
 7                              No Violation of Lanham Act, 15 U.S.C. § 1114(a)
 8           55.   Pace re-alleges and incorporates by reference the preceding paragraphs as though

 9   fully set forth herein.

10           56.   An actual controversy exists about whether Pace should be entitled to the Domain

11   Name under the Lanham Act.

12           57.   Pace’s and Defendants’ legal interests are adverse and create a present threat of

13   litigation.

14           58.   Defendants should be barred from enforcing any rights in their alleged mark under

15   equitable principles because their unreasonable delay in enforcing their alleged rights prejudices

16   Pace.

17           59.   Pace’s use of the Domain Name is not likely to cause confusion or mistake, or

18   deceive as to the affiliation, connection, or association of Pace with Defendants, or as to the

19   origin, sponsorship, or approval by Defendants.

20           60.   Defendants’ acts in trying to steal the Domain Name through a UDRP proceeding

21   make this an exceptional case under 15 U.S.C. §1117(a) and Pace is thus entitled to an award of

22   attorney’s fees and costs.

23
                                       Third Cause of Action
24                     Reverse Domain Name Hijacking, 15 U.S.C. § 1114(2)(D)(v)
25           61.   Pace re-alleges and incorporates by reference the preceding paragraphs as though

26   fully set forth herein.

27           62.   Pace registered the Domain Name.

28           63.   The Domain Name has been suspended under a policy implemented by a registrar as
                                                                              2101 Fourth Avenue, Suite 1500
     COMPLAINT —7
                                                   Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01468]
                                                                                      (206) 274-2800
                  Case 2:20-cv-01468 Document 1 Filed 10/02/20 Page 8 of 10



 1   described in 15 U.S.C. § 1114(2)(D)(ii)(II).

 2         64.    Defendants are the owner of the mark that prompted the Domain Name to be

 3   suspended.

 4         65.    Defendants have notice of the suspension action.

 5         66.    Pace’s registration or use of the domain name is not unlawful.

 6                                           Request for Relief

 7         Pace respectfully requests the following relief:

 8         1.     An order directing the Registrar Epik.com to take all action necessary to enable the

 9                Domain Name; to reactivate the Domain Name; to discontinue any suspension of the

10                Domain Name; and to refrain from transferring the Domain Name from Pace to

11                Defendants;

12         2.     A judgment declaring that Pace’s registration, use, and possession of the Domain

13                Name neither infringes Defendants’ trademarks nor dilutes the trademarks in any

14                manner, nor constitutes a violation of any Federal or State law;

15         3.     A judgment declaring that Pace may continue to use and enjoy the Domain Name

16                without interference of any type by Defendants;

17         4.     A judgment declaring that Defendants committed reverse domain-name hijacking;

18         5.     A judgment, order, or injunction enjoining Defendants from interfering with or

19                challenging Pace’s registration, possession, or use of the Domain Name;

20         6.     A judicial declaration that this is an exceptional case under the Lanham Act because

21                Defendants initiated the UDRP proceeding with the bad-faith intent to use the legal

22                system to steal the Domain Name from Pace;

23         7.     An award of Pace’s reasonable attorney’s fees and costs incurred in bringing this

24                action; and

25         8.     Such other, further, and different relief as the Court may deem just and proper under

26                the circumstances.

27

28
                                                                             2101 Fourth Avenue, Suite 1500
     COMPLAINT —8
                                                    Newman Du Wors LLP         Seattle, Washington 98121
     [Case No. 2:20-CV-01468]
                                                                                     (206) 274-2800
                  Case 2:20-cv-01468 Document 1 Filed 10/02/20 Page 9 of 10



 1   Dated: October 2, 2020                Respectfully submitted,

 2                                         Newman Du Wors LLP

 3
                                           s/ Derek A. Newman
 4
                                           s/ Keith Scully
 5                                         Derek A. Newman, WSBA No. 26967
                                           dn@newmanlaw.com
 6                                         Keith Scully, WSBA No. 28677
                                           keith@newmanlaw.com
 7
                                           2101 Fourth Avenue, Suite 1500
 8                                         Seattle, WA 98121
                                           Telephone: (206) 274-2800
 9                                         Facsimile: (206) 274-2801
10
                                           Attorneys for Plaintiff
11                                         Stanley Pace

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     2101 Fourth Avenue, Suite 1500
     COMPLAINT —9
                                          Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01468]
                                                                             (206) 274-2800
                  Case 2:20-cv-01468 Document 1 Filed 10/02/20 Page 10 of 10



 1                                           Demand for Jury Trial

 2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Stanley Pace

 3   respectfully requests a trial by jury of all issues so triable.

 4

 5   Dated: October 2, 2020                            Respectfully Submitted,

 6

 7                                                     Newman Du Wors LLP

 8
                                                       s/ Derek A. Newman
 9
                                                       s/ Keith Scully
10                                                     Derek A. Newman, WSBA No. 26967
                                                       dn@newmanlaw.com
11                                                     Keith Scully, WSBA No. 28677
                                                       keith@newmanlaw.com
12
                                                       2101 Fourth Avenue, Suite 1500
13                                                     Seattle, WA 98121
                                                       Telephone: (206) 274-2800
14                                                     Facsimile: (206) 274-2801
15
                                                       Attorneys for Plaintiff
16                                                     Stanley Pace

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                 2101 Fourth Avenue, Suite 1500
     COMPLAINT —10
                                                      Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01468]
                                                                                         (206) 274-2800
